IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: NOMINATION PETITION OF             : No. 134 EM 2016
JOHN H. MORLEY, JR. AS CANDIDATE          :
FOR THE DEMOCRATIC NOMINATION             :
FOR SENATOR IN THE GENERAL                :
ASSEMBLY FROM THE FIRST                   :
SENATORIAL DISTRICT OBJECTION             :
OF: GAETANO PICCRILLI, MICHAEL            :
WEISS AND KAREN GREENBERG                 :
                                          :
                                          :
PETITION OF: JOHN H. MORLEY, JR.          :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2016, the “Motion for the Adjudication of

All Issues Appealed” is DENIED.